 



Exhibit 10.91
(JPMORGAN LOGO) [f25514f2551412.gif]
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
December 14, 2006
To: Cadence Design Systems, Inc.
Bldg. 5, MS 5B1
2655 Seely Avenue
San Jose, CA 95134
Attention: Legal Department
Telephone No.: (408) 943-1234
Facsimile No.: (408) 943-0513
Re: Warrants
Reference: 2696930
     The purpose of this Confirmation (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Cadence Design Systems, Inc. a
Delaware corporation (“Company”), to JPMorgan Chase Bank, National Association,
London Branch (“Bank”), represented by J.P. Morgan Securities Inc. (“Agent”), as
its agent, on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous letter
and serve as the final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Bank and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Bank and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

1



--------------------------------------------------------------------------------



 



          General Terms:    
 
  Trade Date:   December 14, 2006
 
  Warrants:   Equity call warrants, each giving the holder the right to purchase
one Share at the Strike Price, subject to the Settlement Terms set forth below.
For the purposes of the Equity Definitions, each reference to a Warrant herein
shall be deemed to be a reference to a Call Option.
 
  Components:   The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth for such Components in this
Confirmation. The payments and deliveries to be made upon settlement of the
Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.
 
  Warrant Style:   European
 
  Buyer:   Bank
 
  Seller:   Company
 
  Shares:   The common stock of Company, par value USD 0.01 per Share (Exchange
symbol “CDNS”)
 
  Number of Warrants:   For each Component, as provided in Annex A to this
Confirmation.
 
  Warrant Entitlement:   One Share per Warrant
 
  Strike Price:   USD 31.50
 
  Premium:   USD 6,312,500
 
  Premium Payment Date:   The Effective Date
 
  Effective Date:   December 19, 2006
 
  Exchange:   NASDAQ Global Select Market.
 
  Related Exchange(s):   The principal exchange(s) for options contracts or
futures contracts, if any, with respect to the Shares Exercise and Valuation:  
       In respect of any Component:    
 
  Expiration Time:   The Valuation Time
 
  Expiration Dates:   As provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already an Expiration Date for another

2



--------------------------------------------------------------------------------



 



         
 
      Component) ; provided that if that date is a Disrupted Day, the Expiration
Date for such Component shall be the first succeeding Scheduled Trading Day that
is not a Disrupted Day and is not or is not deemed to be an Expiration Date in
respect of any other Component of the Transaction hereunder; and provided
further that if such Expiration Date has not occurred pursuant to the preceding
proviso as of the Final Disruption Date, the Final Disruption Date shall be the
Expiration Date for such Component (irrespective of whether such date is an
Expiration Date in respect of any other Component for the Transaction) and,
notwithstanding anything to the contrary in this Confirmation or the
Definitions, the Relevant Price for such Expiration Date shall be the prevailing
market value per Share determined by the Calculation Agent in a commercially
reasonable manner. “Final Disruption Date” means April 20, 2014. Notwithstanding
the foregoing and anything to the contrary in the Equity Definitions, if a
Market Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case the Calculation Agent shall make adjustments to the Number of Warrants for
the relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof.
 
  Automatic Exercise:   Applicable; and means that, for each Component, each
Warrant for such Component not previously exercised will he deemed to be
automatically exercised at the Expiration Time on the Expiration Date for such
Component unless Bank notifies Seller (by telephone or in writing) prior to the
Expiration Time on such Expiration Date that it does not wish Automatic Exercise
to occur, in which case Automatic Exercise will not apply.
 
  Company’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:  
 
    Cadence Design Systems, Inc.
2655 Seely Avenue, Building 5
San Jose, California 95134
Fax: (408) 944-6855
Attention: General Counsel

3



--------------------------------------------------------------------------------



 



          Valuation applicable to each Warrant:    
 
  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the regular trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.
 
  Valuation Date:   Each Exercise Date. Settlement Terms:          In respect of
any Component:    
 
  Method of Settlement:   Net Share Settlement
 
  Net Share Settlement:   On each Settlement Date, Company shall deliver to Bank
the Delivery Requirement for such Settlement Date to the account specified
herein, free of payment through the Clearance System.
 
  Delivery Requirement:   For any Settlement Date, (i) a number of Shares
(rounded down to the nearest whole Share), as calculated by the Calculation
Agent, equal to (A) the Net Share Settlement Amount for such Settlement Date
divided by (B) the Settlement Price on the Valuation Date in respect of such
Settlement Date and (ii) cash in lieu of any fractional shares (based on such
Settlement Price).
 
  Net Share Settlement Amount:   For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for the relevant
Valuation Date and (iii) the Warrant Entitlement.
 
  Settlement Price:   For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
<CDNS>.UQ <equity> AQR (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
anything to the contrary in the Equity Definitions, if there is a Market
Disruption Event on any Valuation Date, then the Calculation Agent shall
determine the Settlement Price for such Valuation Date on the basis of its good
faith estimate of the market value for the relevant Shares on such Valuation
Date.
 
  Settlement Date:   For any Exercise Date, the date defined as such in
Section 9.4 of the Equity Definitions, subject to Section 9(n)(i) hereof.
 
  Failure to Deliver:   Inapplicable Other Applicable Provisions:   The
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any

4



--------------------------------------------------------------------------------



 



         
 
      representations therein relating to restrictions, obligations, limitations
or requirements under applicable securities laws as a result of the fact that
Seller is the issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, as if “Physical Settlement” applied to the Transaction. 3.
Additional Terms applicable to the Transaction:     Adjustments applicable to
the Warrants:          In respect of any Component:          Method of
Adjustment:   Calculation Agent Adjustment. For avoidance of doubt, in making
any adjustments under the Equity Definitions, the Calculation Agent may adjust
the Strike Price, the Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions, whether or
not extraordinary, shall be governed by Section 9(j) of this Confirmation and
not by Section 11.2 of the Equity Definitions. Extraordinary Events applicable
to the Transaction:    
 
  Tender Offer:   Applicable
 
  Consequence of Merger Events and Tender Offers    
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
  (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
  (c) Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination) provided that the Calculation Agent may elect Component
Adjustment (Calculation Agent Determination).
 
  Nationalization, Insolvency
or Delisting:   Cancellation and Payment (Calculation Agent Determination);
provided that (i) Section 12.6(a)(iii) of the Equity Definitions shall be
amended to delete, in the definition of the term “Delisting” the parenthetical
“(or will cease)” and (ii) in addition to the provisions of Section 12.6(a)(iii)
of the Equity Definitions, it shall also constitute a Delisting if the Exchange
is located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange and the Calculation Agent
shall make any adjustments it deems necessary to the terms of the Transaction,
as if Modified Calculation Agent Adjustment were applicable to such event.
Additional Disruption Events:    

5



--------------------------------------------------------------------------------



 



         
 
 
(a) Change in Law:
  Applicable
 
 
(b) Insolvency Filing:
  Applicable
 
 
(c) Hedging Disruption:
  Applicable
 
 
(d) Increased Cost of Hedging:
  Applicable
 
 
(e) Loss of Stock Borrow:
  Applicable
 
 
Maximum Stock Loan Rate:
  1.0%
 
 
(f) Increased Cost of Stock Borrow:
  Applicable
 
 
Initial Stock Loan Rate:
  0.25%
 
 
Hedging Party:
  Bank for all applicable Additional Disruption Events
 
 
Determining Party:
  Bank for all applicable Additional Disruption Events Non-Reliance:  
Applicable Agreements and Acknowledgments Regarding Hedging Activities:  
Applicable Additional Acknowledgments:   Applicable 4. Calculation Agent:  
Bank. The Calculation Agent shall, upon request by either party, provide a
written explanation of any calculation or adjustment made by it hereunder,
including, where applicable, a description of the methodology and data applied.
5. Account Details:    

  (a)   Account for payments to Company:

Cadence Design Systems, Inc.
Account                       
Wells Fargo Bank
550 California Street — 10th Floor
San Francisco CA 94104
ABA#                         

      Account for delivery of Shares from Company:

Mellon Investor Services
235 Montgomery Street, 23rd Floor
San Francisco, CA 94104
Cadence Design Systems Book Memo Treasury Reserve Account
Comment: When you are ready to deliver Shares contact Cadence FIRST.

6



--------------------------------------------------------------------------------



 



  (b)   Account for payments to Bank:

JPMorgan Chase Bank, National Association, New York
ABA:                     
Favour: JPMorgan Chase Bank, National Association — London
A/C:                     
Account for delivery of Shares to Bank:
                    
6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of Bank for the Transaction is: New York, Bank is a Multibranch
Party.
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Company:

Cadence Design Systems, Inc.
2655 Seely Avenue, Building 5
San Jose, California 95134
Fax: (408) 944-6855
Attention: General Counsel

  (b)   Address for notices or communications to Bank:

JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Eric Stefanik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No.: (212) 622-5814
Fax: (212) 622-8534
8. Representations and Warranties of Company
The representations and warranties of Company set forth in Section 1 of the
Purchase Agreement dated as of the Trade Date among Company, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated, J.P.
Morgan Securities Inc. and Deutsche Bank Securities Inc. (the “Purchase
Agreement” ) are true and correct and are hereby deemed to be repeated to Bank
as if set forth herein. Company hereby further represents and warrants to Bank
that:

  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair

7



--------------------------------------------------------------------------------



 



      dealing (regardless of whether enforcement is sought in a proceeding at
law or in equity) and except that rights to indemnification and contribution
hereunder may be limited by federal or state securities laws or public policy
relating thereto.

  (b)   Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or
(ii) any order, writ, injunction or decree of any court or governmental
authority or agency, or any agreement or instrument to which Company or any of
its subsidiaries is a party or by which Company or any of its subsidiaries is
bound or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, or breach or constitute a default under any agreements and
contracts of Company or its significant subsidiaries filed as exhibits to
Company’s Annual Report on Form 10-K for the year ended December 31, 2005,
incorporated by reference in the Offering Memorandum, as updated by any
subsequent filings.     (c)   No consent, approval, authorization, or order of,
or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.     (d)   Company is not, and after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.     (e)   The
Shares of Company initially issuable upon exercise of the Warrants by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of Company. The Warrant Shares have been duly
authorized and, when delivered as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with its terms and
conditions, will be validly issued, fully-paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.     (f)   Company is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”))
because one or more of the following is true:         Company is a corporation,
partnership, proprietorship, organization, trust or other entity and:

  (A)   Company has total assets in excess of USD 10,000,000;     (B)   the
obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Company has a net worth in
excess of USD 1,000,000 and has entered into this Agreement in connection with
the conduct of Company’s business or to manage the risk associated with an asset
or liability owned or incurred or reasonably likely to be owned or incurred by
Company in the conduct of Company’s business.

  (g)   On the Trade Date, (A) none of Company and its officers and directors is
aware of any material nonpublic information regarding Company or the Shares and
(B) all reports and other documents filed by Company with the Securities and
Exchange Commission pursuant to the Exchange Act

8



--------------------------------------------------------------------------------



 



      when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.     (h)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e 1
or Rule 13e 4 under the Exchange Act.     (i)   Company’s investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction.     (j)   Company understands no obligations of
Bank to it hereunder will be entitled to the benefit of deposit insurance and
that such obligations will not be guaranteed by any affiliate of Bank or any
governmental agency.     (k)   Company is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
    (1)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Company acknowledges that Bank is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19, Issue
No. 01-6 or Issue No. 03-6 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.     (m)   Company agrees that, for purposes of
Rule 144(d) under the Securities Act, the holding period of Bank in Shares
received hereunder in any Net Share Settlement or in Shares comprising Share
Termination Delivery Units received pursuant to Section 9(m) hereof shall start
on the Premium Payment Date.

9. Other Provisions:

  (a)   Opinions. Company shall deliver to Bank an opinion of counsel, dated as
of the Effective Date, with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation.     (b)   Limitations on Settlement by
Company. Notwithstanding anything herein or in the Agreement to the contrary, in
no event shall Company be required to deliver Shares in connection with the
Transaction in excess of 8,865,243 Shares (the “Capped Number”). Company
represents and warrants (which shall be deemed to be repeated on each day that
the Transaction is outstanding) that the Capped Number is equal to or less than
the number of authorized but unissued Shares of the Company that are not
reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). Company shall not take any action
to decrease the number of Available Shares below the Capped Number. In the event
Company shall not have delivered the full number of Shares that would be
deliverable but for this Section 9(b) (the resulting deficit, the “Deficit
Shares”), Company shall be continually obligated to deliver, from time to time
until the full number of Deficit Shares have been delivered pursuant to this
paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and

9



--------------------------------------------------------------------------------



 



(iii) Company additionally authorizes any unissued Shares that are not reserved
for other transactions. Company shall immediately notify Bank of the occurrence
of any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.

  (c)   Right to Extend. Bank may postpone any Exercise Date or any other date
of valuation or delivery with respect to some or all of the relevant Warrants
(in which event the Calculation Agent shall make appropriate adjustments to the
Number of Warrants for one or more Components), if (x) the average daily trading
volume of the Shares for the four calendar weeks immediately preceding the week
in which such Exercise date or date of valuation or delivery occurs is less than
1,505,000 Shares, which, for the avoidance of doubt, shall be subject to
adjustments as a result of Potential Adjustment Events and (y) Bank determines,
in its reasonable discretion, that such extension is reasonably necessary or
appropriate to preserve Bank’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Bank to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Bank were Company or an affiliated
purchaser of Company, be reasonably deemed to be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Bank.     (d)   No Manipulation. Company is not
entering into this Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or to violate the
Exchange Act.     (e)   Repurchase Notices. Company shall, on any day on which
Company effects any repurchase of Shares, promptly give Bank a written notice of
such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Warrant Equity Percentage as determined on such day is (i)
greater than 6% and (ii) greater by 0.5% than the Warrant Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Warrant Equity Percentage as of
the date hereof). The “Warrant Equity Percentage” as of any day is the fraction
(A) the numerator of which is the sum of (x) the Number of Shares hereunder and
(y) the Number of Shares for the warrant transaction (reference no. 2696912)
entered into by the parties on the date hereof and (B) the denominator of which
is the number of Shares outstanding on such day. Company agrees to indemnify and
hold harmless Bank and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Bank’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Company’s failure to provide Bank with a Repurchase Notice on the day
and in the manner specified in this Section 9(e), and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company

10



--------------------------------------------------------------------------------



 



      agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding. If the indemnification provided for in this
paragraph (e) is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (e) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph (e) shall remain operative and in full force and effect regardless of
the termination of this Transaction.

  (f)   Board Authorization. Company represents that it is entering into the
Transaction, solely for the purposes stated in the board resolution authorizing
this Transaction and in its public disclosure. Company further represents that
there is no internal policy, whether written or oral, of Company that would
prohibit Company from entering into any aspect of this Transaction, including,
but not limited to, the issuance of Shares to be made pursuant hereto.     (g)  
Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Bank.
Bank may transfer or assign all or any portion of its rights or obligations
under this Transaction without consent of Company. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing the Bank to
purchase, sell, receive or deliver any Shares or other securities to or from
Company, the Bank may designate any of its affiliates to purchase, sell, receive
or deliver such Shares or other securities and otherwise to perform Bank’s
obligations in respect of this Transaction and any such designee may assume such
obligations. The Bank shall be discharged of its obligations to Company to the
extent of any such performance.     (h)   Effectiveness. If, on or prior to the
Effective Date (or such later date as agreed upon by the parties), Bank
reasonably determines that it is advisable to cancel the Transaction because of
concerns that Bank’s related hedging activities would be reasonably viewed as
not complying with applicable securities laws, rules or regulations, the
Transaction shall be cancelled and shall not become effective, and neither party
shall have any obligation to the other party in respect of the Transaction.    
(i)   Equity Rights. Bank acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Company’s bankruptcy.    
(j)   Dividends. If at any time during the period from and including the Trade
Date, to but excluding the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”) and that
dividend is greater than the Regular Dividend on a per Share basis, then the
Calculation Agent will adjust the Strike Price, the Number of Warrants and the
Warrant Entitlement to preserve the fair value of the Warrant to Bank after
taking into account such dividend. “Regular Dividend” shall mean USD 0.00 per
Share per quarter.     (k)   Additional Provisions.

11



--------------------------------------------------------------------------------



 



(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
(ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”; and adding the following words at the end of the sentence “or
options on Shares”.

  (l)   No Collateral; Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. The provisions of Section
2(c) of the Agreement shall not apply to the Transaction. Each party waives any
and all rights it may have to set-off delivery or payment obligations it owes to
the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise.     (m)   Alternative_Calculations and Payment on Early Termination
and on Certain Extraordinary Events. If, in respect of this Transaction, an
amount is payable by Company to Bank, (i) pursuant to Section 12.2, 12.3, 12.6,
12.7 or 12.9 of the Equity Definitions (except in the event of a Nationalization
or Insolvency or a Merger Event, in each case in which the consideration to be
paid to holders of Shares consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement, in each case resulting from an event or events outside
Company’s control) (a “Payment Obligation”), Company may, in its sole
discretion, satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) and shall give irrevocable telephonic notice to
Bank, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the Announcement Date or the
Early Termination Date, as applicable; provided that if Company does not validly
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Bank shall nevertheless have the right, in its sole discretion, to require
Company to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Company’s lack of election. In calculating any amounts under
Section 6(e) of the Agreement, notwithstanding anything to the contrary in the
Agreement, (1) separate amounts shall be calculated as set forth in Section 6(e)
with respect to (i) this Transaction and (ii) all other Transactions, and
(2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of the
Agreement, subject to, in the case of clause (1)(i), the Share Termination
Alternative right hereunder.

         
 
  Share Termination Alternative:   If applicable, Company shall deliver to Bank
the Share Termination Delivery Property on the date when the Payment Obligation
would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity

12



--------------------------------------------------------------------------------



 



         
 
      Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable
(the “Share Termination Payment Date”), subject to paragraph (n)(i) below, in
satisfaction, subject to paragraph (n)(ii) below, of the Payment Obligation in
the manner reasonably requested by Bank free of payment.
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
  Share Termination Unit Price:   The value to Bank of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Company at the time of notification of the
Payment Obligation. In the case of a Private Placement Settlement of Share
Termination Delivery Units that are Restricted Shares as set forth in paragraph
(n)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (n)(ii) below,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, the date of the occurrence of the Nationalization or Insolvency, the date
of the Share De-listing or the Early Termination Date, as applicable.
 
  Share Termination Delivery Unit:   In the case of a De-listing, Termination
Event or Event of Default, one Share or, in the case of Nationalization or
Insolvency, a Merger Event or a Tender Offer, one Share or a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency, Merger Event or Tender Offer, as determined by the Calculation
Agent, as the case may be. If such Nationalization, Insolvency, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder

13



--------------------------------------------------------------------------------



 



         
 
      shall be deemed to have elected to receive the maximum possible amount of
cash.
 
  Failure to Deliver:   Inapplicable
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Seller is the issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable, as if “Physical Settlement” applied to
such cancellation or termination of the Transaction, except that all references
therein to “Shares” shall be read as references to “Share Termination Delivery
Units”.

  (n)   Registration/Private Placement Procedures. If, in the reasonable opinion
of Bank, following any delivery of Shares or Share Termination Delivery Property
to Bank hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Bank subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless waived by Bank; provided that, in the event
such obligation to deliver Restricted Shares would have arisen from a Net Share
Settlement, at the election of the Company, Company may satisfy such Share
delivery obligation by paying Bank on the relevant Settlement Date an amount in
cash equal to the relevant Net Share Settlement Amount. Notwithstanding anything
to the contrary in the Equity Definitions, Company shall notify Bank, prior to
the first Expiration Date, whether (x) it elects to cash settle the Number of
Warrants for all Expiration Dates, if Bank determines the Shares that would be
delivered in the Net Share Settlement of such Number of Warrants would be
Restricted Shares and (y) if cash settlement is not elected, whether a Private
Placement Settlement or Registered Settlement would apply. Such election shall
apply to all Expiration Dates and all Settlement Dates related to Expiration
Dates, and the procedures in clause (i) or clause (ii) below shall apply for all
such Restricted Shares delivered in respect of all Expiration Dates on an
aggregate basis commencing on the Settlement Date relating to the first
Expiration Date. In such case, the Calculation Agent shall make reasonable
adjustments to settlement terms and provisions under this Confirmation to
reflect a single Private Placement Settlement or Registered Settlement for such
aggregate Restricted Shares delivered hereunder. If Company elects Share
Termination Alternative in accordance with Section 9(m) hereof and Bank
determines in accordance with this paragraph that the Share Termination Delivery
Property to be delivered in such Share Termination Alternative would constitute
Restricted Shares, then Company shall immediately notify Bank whether a Private
Placement Settlement or Registered Settlement would apply to the delivery of
such Share Termination Delivery Property.

14



--------------------------------------------------------------------------------



 



  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares reasonably acceptable to Bank; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to Bank (or any affiliate designated by Bank) of the Restricted Shares
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Restricted Shares by Bank (or any such affiliate of Bank).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Bank, due diligence rights (for Bank or any
designated buyer of the Restricted Shares by Bank), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Bank. In the case of a Private Placement
Settlement, Bank shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to paragraph (m) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the amount
of such Restricted Shares to be delivered to Bank hereunder. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Bank to Company of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (m) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement of Shares pursuant to
Section 2 above).         In the event Company shall not have delivered the full
number of Restricted Shares otherwise applicable as a result of either the
proviso above or the last sentence of clause (ii) below relating to the Maximum
Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Company additionally authorizes any
unissued Shares that are not reserved for other transactions. Company shall
immediately notify Bank of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Restricted Shares to be delivered) and promptly deliver
such Restricted Shares thereafter.     (ii)   If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Bank, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and

15



--------------------------------------------------------------------------------



 



      certificates, and such other documentation as is customary for equity
resale underwriting agreements, all reasonably acceptable to Bank. If Company
shall fail to comply with the requirements set forth in the immediately
preceding sentence, Private Placement Settlement shall apply. If Bank is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement of Share Termination Delivery
Units pursuant to paragraph (m) above or (y) the Settlement Date in respect of
the first Expiration Date) and ending on the earliest of (x) the Exchange
Business Day on which Bank completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales exceed the
Payment Obligation or the Net Share Settlement Amount, as the case may be,
(y) the date upon which all Restricted Shares have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) or Rule 145(d)(l) or
(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144(k) (or any similar provision then in force)
or Rule 145(d)(3) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation or the Net Share Settlement Amount, as the case
may be, exceeds the realized net proceeds from such resale, Company shall
transfer to Bank by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
Restricted Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Restricted Shares, the requirements and provisions for Registration
Settlement shall apply. This provision shall be applied successively until the
Additional Amount is equal to zero. For the avoidance of doubt, Company’s
obligation to deliver Make-whole Shares shall apply to both Private Placement
Settlements and Registration Settlements.     (iii)   Without limiting the
generality of the foregoing, Company agrees that any Restricted Shares delivered
to Bank, as purchaser of such Restricted Shares, (i) may be transferred by and
among Bank and its affiliates and Company shall effect such transfer without any
further action by Bank and (ii) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed after any Settlement
Date for such Restricted Shares, Company shall promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares upon delivery
by Bank (or such affiliate of Bank) to Company or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Bank in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Bank (or such affiliate of Bank).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

16



--------------------------------------------------------------------------------



 



  (o)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Bank may not exercise any Warrant hereunder, and Automatic Exercise
shall not apply with respect thereto, to the extent (but only to the extent)
that such receipt would result in Bank directly or indirectly beneficially
owning (as such term is defined for purposes of Section 13(d) of the Exchange
Act) at any time in excess of 9.0% of the outstanding Shares. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that such delivery would result in Bank directly or indirectly so
beneficially owning in excess of 9.0% of the outstanding Shares. If any delivery
owed to Bank hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Bank gives notice to Company
that such delivery would not result in Bank directly or indirectly so
beneficially owning in excess of 9.0% of the outstanding Shares.     (p)   Share
Deliveries. Company acknowledges and agrees that, to the extent the holder of
this Warrant is not then an affiliate and has not been an affiliate for 90 days
(it being understood that Bank will not be considered an affiliate under this
Section 9(p) solely by reason of its receipt of Shares pursuant to this
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after two years from
the Premium Payment Date shall be eligible for resale under Rule 144(k) of the
Securities Act and Company agrees to promptly remove, or cause the transfer
agent for such Shares or Share Termination Delivery Property, to remove, any
legends referring to any restrictions on resale under the Securities Act from
the Shares or Share Termination Delivery Property. Company further agrees, for
any delivery of Shares or Share Termination Delivery Property hereunder at any
time after one year from the Premium Payment Date but within 2 years of the
Premium Payment Date, to the extent the holder of this Warrant then satisfies
the holding period and other requirements of Rule 144 of the Securities Act, to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property to remove, any legends referring to any such
restrictions or requirements from such Shares or Share Termination Delivery
Property. Such Shares or Share Termination Delivery Property will be de-legended
upon delivery by Bank (or such affiliate of Bank) to Company or such transfer
agent of customary seller’s and broker’s representation letters in connection
with resales of restricted securities pursuant to Rule 144 of the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Bank
(or such affiliate of Bank). Company further agrees that any delivery of Shares
or Share Termination Delivery Property prior to the date that is one year from
the Premium Payment Date, may be transferred by and among Bank and its
affiliates and Company shall effect such transfer without any further action by
Bank. Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, including Rule 144(k) as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.     (q)   Additional Termination Event. If within the period
commencing on the Trade Date and ending on the second anniversary of the Premium
Payment Date, Buyer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Buyer’s related hedging activities will
reasonably be deemed to comply with applicable securities laws, rules or
regulations, an

17



--------------------------------------------------------------------------------



 



      Additional Termination Event shall occur in respect of which (1) Company
shall be the sole Affected Party and (2) the Transaction shall be the sole
Affected Transaction.     (r)   Securities Contract: Swap Agreement. Each of
Bank and Company agrees and acknowledges that Bank is a “financial participant”
and “swap participant” within the meaning of Sections 101(22A) and 101(53C) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Bank is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.     (s)   Disclosure. Effective from the date of commencement
of discussions concerning the Transaction, Company and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Company relating to such tax treatment and tax structure.    
(t)   Governing Law. New York law (without reference to choice of law doctrine).
    (u)   Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (v)   Quarterly. Valuations. Bank hereby
agrees, upon request by Company, to cause its affiliate to provide to Company,
within 5 Exchange Business Days after the end of the fiscal quarter of Company
during which Company made such request, a valuation estimate of the fair value
of the Transaction as of Company’s fiscal quarter end.     (w)   Role of Agent.
Each party agrees and acknowledges that (i) Agent has acted solely as agent and
not as principal with respect to this Transaction and (ii) Agent has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

18



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, llth Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

                                        Very truly yours,                      
        J.P. Morgan Securities Inc., as
agent for JPMorgan Chase Bank, National
Association                               By:   /s/ David Seaman                
              Authorized Signatory             Name: David Seaman    

          Accepted and confirmed as of the Trade Date:    
 
        Cadence Design Systems, Inc.    
By:
  /s/ William Porter    
 
        Authorized Signatory     Name: William Porter    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

19



--------------------------------------------------------------------------------



 



Annex A
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

          Component Number   Number of Warrants   Expiration Date
1.
  82,085   2/19/2014
2.
  82,085   2/20/2014
3.
  82,085   2/21/2014
4.
  82,085   2/24/2014
5.
  82,085   2/25/2014
6.
  82,085   2/26/2014
7.
  82,085   2/27/2014
8.
  82,085   2/28/2014
9.
  82,085   3/3/2014
10.
  82,085   3/4/2014
11.
  82,085   3/5/2014
12.
  82,085   3/6/2014
13.
  82,085   3/7/2014
14.
  82,085   3/10/2014
15.
  82,085   3/11/2014
16.
  82,085   3/12/2014
17.
  82,085   3/13/2014
18.
  82,085   3/14/2014
19.
  82,085   3/17/2014
20.
  82,085   3/18/2014
21.
  82,085   3/19/2014
22.
  82,085   3/20/2014
23.
  82,085   3/21/2014
24.
  82,085   3/24/2014
25.
  82,085   3/25/2014
26.
  82,085   3/26/2014
27.
  82,085   3/27/2014
28.
  82,085   3/28/2014
29.
  82,085   3/31/2014
30.
  82,085   4/1/2014
31.
  82,085   4/2/2014
32.
  82,085   4/3/2014
33.
  82,085   4/4/2014
34.
  82,085   4/7/2014
35.
  82,085   4/8/2014
36.
  82,106   4/9/2014

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

20